Citation Nr: 0825513	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected diabetes mellitus and 
hypercholesterolemia.

2.  Entitlement to an initial rating greater than 10 percent 
for coronary artery disease, postoperative with 
hypercholesterolemia, for the time period prior to March 22, 
2007.

3.  Entitlement to an initial rating greater than 30 percent 
for coronary artery disease, postoperative with 
hypercholesterolemia, since March 22, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966, and from January 1991 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  The veteran testified at a hearing before 
the Board in February 2005.  In June 2006, the Board remanded 
the claim to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further development.

The Board notes that, after the last Supplemental Statement 
of the Case (SSOC) was issued in February 2008, a June 2008 
VA endocrine diseases examination report was received into 
the record.  When the Board receives pertinent evidence that 
was not initially considered by the RO, generally the 
evidence must be referred to the RO for review.  38 C.F.R. 
§ 20.1304(c).  However, it would only necessary to return the 
evidence to the RO for initial consideration if it was 
pertinent to the issue on appeal.  Additionally, an exception 
is made if the Board determines that the benefit or benefits 
to which the evidence relates may be fully allowed on appeal 
without such referral.  Id. 

Here, as indicated below, the Board has determined that the 
veteran is entitled to a 100 percent schedular rating for 
coronary artery disease effective March 22, 2007, based upon 
the results of a March 2007 VA examination.  The June 2008 VA 
examination report provides clinical findings during a time 
period where a 100 percent schedular rating is in effect.  
Thus, the exception for referral is partially met as the 
benefits are fully allowed as of March 2007.

Overall, the Board's decision below awards the veteran a 
substantial increase in disability benefits by accepting all 
material facts in his favor.  The Board is of the opinion 
that it would be clearly prejudicial to the veteran in 
delaying the promulgation of a decision at this time as the 
June 2008 VA examination report contains no clinical findings 
which speak to the veteran's state of disability prior to 
March 2007, and any delay in implementing this decision 
delays just compensation being provided to the veteran.  
Thus, remand of the claim for RO consideration of this newly 
submitted evidence is not required.  See, e.g., Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided). 

The issue of entitlement to service connection for 
hypertension as secondary to the service-connected diabetes 
mellitus and hypercholesterolemia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC.  The veteran and his representative will be notified 
if any further action on their part is required.


FINDINGS OF FACT

1.  Prior to March 22, 2007, the veteran's coronary artery 
disease, postoperative, with hypercholesterolemia resulted in 
a workload of 5 METs with no evidence of chronic congestive 
heart failure.

2.  Since March 22, 2007, the veteran's coronary artery 
disease, postoperative, with hypercholesterolemia, has 
resulted in chronic congestive heart failure and a workload 
of 2.17 METs resulting in angina.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 60 percent rating for 
coronary artery disease, postoperative, with 
hypercholesterolemia, prior to March 22, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7005 (2007).

2.  The criteria for a 100 percent disability rating from 
March 22, 2007 for coronary artery disease, postoperative, 
with hypercholesterolemia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal involves the veteran's claim that the 
severity of his service-connected coronary artery disease, 
postoperative, with hypercholesterolemia, warrants higher 
initial disability ratings.  A September 2003 rating decision 
granted service connection for coronary artery disease, 
postoperative, with hypercholesterolemia and assigned a 10 
percent disability rating effective May 6, 2003 under 
Diagnostic Code 7005.  A March 2008 rating decision assigned 
a 30 percent disability rating effective March 22, 2007 under 
Diagnostic Code 7005.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7005 provides ratings for arteriosclerotic 
heart disease (coronary artery disease), and requires 
documented coronary artery disease.  Arteriosclerotic heart 
disease (coronary artery disease) resulting in workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; when 
continuous medication is required, is rated 10 percent 
disabling.  Arteriosclerotic heart disease resulting in 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Arteriosclerotic heart disease resulting 
in more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is rated 60 percent 
disabling.  Arteriosclerotic heart disease resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction  with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  38 C.F.R. § 4.104.  

The veteran underwent a VA examination in August 2003.  He 
stated that he rarely had angina and that it was precipitated 
by strenuous activities.  Following physical examination, the 
examiner diagnosed coronary artery disease, postoperative 
coronary artery bypass surgery, and METs test pending, as 
well as hypercholesterolemia secondary to diabetes mellitus.  
An addendum dated in September 2003 reflects that the 
examiner reviewed the claims file and noted that the original 
opinion stood.  The examiner estimated METs at 8.  

Private medical records dated November 2004 reflect that 
W.A.D, M.D., assessed atherosclerotic heart disease, stable 
except for a week episode of angina.  

VA outpatient treatment records dated in June 2005 reflect 
that the veteran was assessed with left ventricular ejection 
fraction of 61 percent.  

The veteran underwent another VA examination on March 22, 
2007.  He reported intermittent problems with angina 
manifested by heavy sensation in his chest and pain on the 
medial side of his left arm above the elbow, which was 
relieved after stenting.  He stated that he had to sit down 
because of onset of symptoms if he walked as much as 100 
yards.  

Upon physical examination, the veteran had occlusion of the 
right carotid artery and less than 50 percent obstruction on 
the left.  The examiner diagnosed arteriosclerotic heart 
disease, status post coronary artery bypass grafting and 
stenting.  

In an addendum to the March 2007 VA examination, the veteran 
had a cardiac intravenous stress test, which showed changes 
suggestive of reversible ischemia, but because the veteran 
was unable to elevate his left arm, the examiner and 
interpreter felt that the changes seen were possibly due to 
inability to lift the arm.  The veteran's left ventricular 
ejection fraction was well in the normal range at 61 percent.  
There was no evidence of cardiomyopathy.  The examiner 
diagnosed arteriosclerotic heart disease status post multiple 
angioplasties and stenting.  

The veteran underwent another VA examination in September 
2007.  The examiner noted that, subsequent to the March 2007 
VA examination, the veteran had METs exercise testing which 
indicated that his METs was 2.17, markedly diminished.  His 
maximum oxygen capacity was 8.5 milliliters per kilogram per 
minute, 41 percent of predicted.  Based on that maximum 
oxygen uptake, the veteran was severely incapacitated, and 
this was consistent with class D cardiac failure.  
Electrocardiogram done at the time of METs testing did not 
show evidence of cardiomegaly, nor was that noted on 
electrocardiogram made in 2005.  Therefore, the examiner 
stated that there was no evidence of cardiac hypertrophy or 
dilation at that time.  

Applying Diagnostic Code 7005, the Board finds that, prior to 
March 22, 2007, the veteran coronary artery disease, 
postoperative, with hypercholesterolemia resulted in a 
workload of 5 METs.  The Board acknowledges that the August 
2003 VA examiner estimated METs at 8.  However, evidence 
obtained as a result of the Board's remand includes the 
veteran's private clinical records which show that, in April 
1998, the veteran underwent an exercise treadmill test 
wherein his workload was estimated at 5 METs.  The Board 
finds no evidence of record that the veteran's cardiac status 
materially improved since 1998, and notes that the August 
2003 VA examiner did not have benefit of review of this 
exercise treadmill test.  With application of the benefit of 
the doubt, the Board finds that the veteran's exercise 
capacity remained unchanged since the 1998 exercise treadmill 
test.  

However, the Board finds no evidence that the veteran had a 
left ventricular ejection fraction of less than 30 percent, 
or chronic congestive heart failure, during this time period.  
As such, the criteria for a rating in excess of 60 percent 
prior to March 22, 2007, have not been met.

Applying Diagnostic Code 7005, the Board finds that, from 
March 22, 2007 the veteran had a workload of less than 3 
METs.  For example, the September 2007 VA examiner indicated 
that the veteran had METs of 2.17.  Moreover, the veteran 
reported intermittent problems with angina manifested by 
heavy sensation in his chest and pain on the medial side of 
his left arm above the elbow, which was relieved after 
stenting.  Furthermore, the VA examiner noted that, based on 
the veteran's maximum oxygen uptake, the veteran was severely 
incapacitated, and this was consistent with class D cardiac 
failure.  Entitlement to a 100 percent disability rating from 
March 22, 2007 is warranted on that basis.  

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  The veteran is, accordingly, competent to 
describe his exercise limitations which have been fully 
considered by VA examiners in evaluating the overall severity 
of his cardiac disability.  Neither the veteran nor the Board 
is competent to speak to issues of medical fact such as his 
exercise capacity expressed in METs, findings of cardiac 
hypertrophy, left ventricular ejection fraction or congestive 
heart failure.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a).  To the extent the veteran may 
argue these factors, his lay statements are outweighed by the 
medical evidence of record which, as a whole, provides 
evidence against this aspect of his claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  Hospitalization due to, and the effect 
on employment of, the veteran's coronary artery disease, 
postoperative, with hypercholesterolemia appears to be 
contemplated by the currently assigned disability ratings.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued an additional 
VCAA notice in July 2006 which advised the veteran of the 
types of evidence and/or information deemed necessary to 
substantiate his claim as well as the relative duties upon 
himself and VA in developing his claim.  This letter further 
advised him to submit any evidence in his possession 
pertinent to his claim.  Additionally, the letter provided 
the veteran the criteria for establishing an initial 
disability rating and effective date of award.  The claim was 
then readjudicated in a February 2008 Supplemental Statement 
of the Case.

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claim.  In this case, the notice 
provided to the veteran resulted in his submission of private 
medical records which include the MET's results from an 
exercise treadmill case that has proved instrumental in 
supplementing the evidence of record.  As the veteran has 
demonstrated an understanding of the evidentiary and 
developmental requirements in this case, the Board finds that 
adjudication of the claim at this time would not be 
prejudicial to the veteran. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his private and VA medical 
records.  The veteran was afforded VA examinations in August 
2003, March 2007 and September 2007.  A private METs 
assessment conducted prior to the appeal period has been 
accepted as establishing the veteran's exercise capacity in 
lieu of the estimate provided by the August 2003 VA examiner, 
and the maximum schedular rating has been assigned effective 
March 22, 2007.  On review of this record, the Board finds no 
basis for further medical examination or opinion.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A 60 percent rating for coronary artery disease, 
postoperative, with hypercholesterolemia, prior to March 22, 
2007, is granted, subject to laws and regulations governing 
payment of VA monetary benefits.

A 100 percent disability rating from March 22, 2007 for 
coronary artery disease, postoperative, with 
hypercholesterolemia is granted, subject to laws and 
regulations governing payment of VA monetary benefits.  


REMAND

The veteran initially claimed entitlement to service 
connection for hypertension, secondary to service-connected 
diabetes mellitus.  In a statement received in November 2003, 
he raised the issue of entitlement to service connection for 
hypertension, secondary to service-connected 
hypercholesterolemia.  At his February 2005 hearing, he 
appeared to have abandoned that theory of causation.  
However, in his May 2008 Informal Hearing Presentation, the 
veteran again claimed entitlement to service connection for 
hypertension, secondary to service-connected 
hypercholesterolemia.

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

With regard to the secondary service connection claim, the 
Board notes that a VA examiner in August 2003, upon review of 
the claims folder, opined that the veteran's hypertension was 
not due to diabetes mellitus.  The examiner reasoned that the 
veteran had no history of renal disease.  In an addendum 
dated June 2004, the examiner provided a convoluted opinion 
as to the causal relationship between hypertension and 
hypercholesterolemia.  As the veteran has expressed his 
desire to pursue this theory of causation, further VA 
examination is appropriate to obtain such an opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
offer opinions as to: 

     a)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that such hypertension, was 
caused by the veteran's service-connected 
hypercholesterolemia.

     b)  whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that such hypertension, is 
chronically worsened, or aggravated, by 
the veteran's service-connected 
hypercholesterolemia.  

A rationale for such opinions should be 
furnished. 

2.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of secondary service connection.  Unless 
the benefit sought is granted, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


